

BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
June 12, 2009 by and between CNS Response, Inc., a Delaware corporation (the
“Company”), and Mr. John Pappajohn (the “Investor”).
 
Agreement
 
In consideration for the mutual promises and covenants herein, the parties agree
as follows:
 
Section 1 – Purchase and Sale of Note and Warrant


1.1           Agreement to Purchase and Sell Note and Warrant.


a)           Closing.  Subject to the terms and conditions of this Agreement,
the Investor agrees to purchase, and the Company agrees to sell and issue to the
Investor, a Secured Convertible Promissory Note in the principal amount of
$1,000,000, substantially in the form attached hereto as Exhibit A (the “Note”),
at the closing (the “Closing”).  In addition, in order to induce the Investor to
purchase the Note, the Company shall issue to the Investor at the Closing a
warrant in the form attached hereto as Exhibit B (the “Warrant”) that will
permit the Investor to purchase up to 3,333,333 shares of common stock of the
Company (“Common Stock”) at a purchase price equal to $0.30 per share.


b)           Securities.  The Note and Warrant issued pursuant to this
Agreement, and any securities issuable upon conversion or exercise of such Note
and Warrant or upon conversion of the shares of stock to be issued upon
conversion or exercise of such Note or Warrant, are referred to herein as the
“Securities.”


1.2           Closing.
 
a)           The Closing shall take place at the offices of the Company at 10:00
a.m., California time, on the date hereof, or at such other location, date and
time as may be agreed upon by the Investor and the Company (the “Closing
Date”).  At the Closing, the Company shall issue and deliver to the Investor the
Note and Warrant described in Section 1.1(a), both of which shall be
acknowledged and agreed to by the Investor.  As payment in full for such Note,
the Investor shall deliver to the Company a check payable to the order of the
Company in the amount of $1,000,000, or transfer such sum to the account of the
Company by wire transfer.  As payment in full for such Warrant, the Investor
shall deliver to the Company a check payable to the order of the Company in the
amount of $20, or transfer such sum to the account of the Company by wire
transfer, which the parties agree is the fair market value of the Warrant being
so issued.  The obligation of the Investor to purchase and pay for the Note and
Warrant at the Closing is, unless waived by the Investor, subject to the
condition that the Company’s representations and warranties contained in Section
2 are true, complete and correct on and as of the Closing Date.  The obligation
of the Company to sell and issue the Note and Warrant at the Closing is, unless
waived by the Company, subject to the condition that the Investor’s
representations and warranties contained in Section 3 are true, complete and
correct on and as of the Closing Date.
 

--------------------------------------------------------------------------------


 
Section 2 - Representations and Warranties
of the Company
 
The Company represents and warrants to the Investor as follows:
 
2.1           Existence of Company.  The Company is a duly organized Delaware
corporation.  Upon the taking of the actions referred to in Section 4.1, the
Company will be validly existing in all jurisdictions where it conducts its
business.
 
2.2           Authority to Execute.  The execution, delivery and performance by
the Company of (i) this Agreement, (ii) the  Note and the Warrant to be issued
pursuant to the terms of this Agreement, (iii) the Intercreditor Agreement,
dated as of the date hereof, among the Company, the Investor and SAIL Venture
Partners, LP (“SAIL”) (the “Intercreditor Agreement”), and (iv) any financing
statements thereunder (collectively, the “Loan Documents”) are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, do not and will not conflict with any provision of law or organizational
document of the Company (including its Certificate of Incorporation or Bylaws)
or of any agreement or contractual restrictions binding upon or affecting the
Company or any of its property and need no further stockholder or creditor
consent.
 
2.3           No Stockholder Approval Required.  No approval of the Company’s
stockholders is required for (i) the entry by the Company into this Agreement,
(ii) the issuance of the Note and Warrant contemplated by this Agreement, (iii)
the granting of the security interest under the terms of such Note or (iv) the
issuance of any shares of stock upon conversion or exercise of such Note and
Warrant or upon conversion of the shares of stock to be issued upon conversion
or exercise of such Note or Warrant.
 
2.4           Valid Issuance.  The shares of stock to be issued upon conversion
or exercise of the Note and Warrant contemplated by this Agreement will be, upon
issuance and following receipt by the Company of any applicable consideration
therefore as set forth in the applicable Loan Document, validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Loan Documents, the documents entered into by
the investors and other parties in the financing giving rise to such conversion
of the Note, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Investor.  Assuming the accuracy of
the representations of the Investor in Section 3 of this Agreement, such Note
and Warrant and the shares of stock to be issued upon conversion or exercise of
such Note and Warrant or upon conversion of the shares of stock to be issued
upon conversion or exercise of such Note and Warrant will be issued in
compliance with all applicable federal and state securities laws.  The issuance
of such Note, Warrant and shares will not trigger any anti-dilution protections.
 
2.5           Binding Obligation.  Upon the taking of the actions referred to in
Section 4.1, this Agreement will be, and the other Loan Documents when delivered
hereunder will be, legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
subject, as to enforcement of remedies, to applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting creditors’ rights
generally and to general equitable principles.
 
2.6           Litigation.  No litigation or governmental proceeding is pending
or threatened against the Company which may have a materially adverse effect on
the financial condition,  operations or prospects of the Company, and to the
knowledge of the Company, no basis therefore exists.
 
2.7           Intellectual Property.  To the best of its knowledge, the Company
owns or possesses sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes necessary for its business as now conducted and
as presently proposed to be conducted, without any known infringement of the
rights of others.  There are no outstanding options, licenses or agreements of
any kind relating to the foregoing proprietary rights, nor is the Company bound
by or a party to any options, licenses or agreements of any kind with respect to
the patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.
 
2

--------------------------------------------------------------------------------


 
2.8           SEC Reports.                                The Company has timely
filed all forms, reports, schedules, proxy statements, registration statements
and other documents (including all exhibits thereto) required to be filed by it
with the Securities and Exchange Commission (the “SEC”) pursuant to the federal
securities laws and the SEC rules and regulations thereunder, together with all
certifications required pursuant to the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) (as they have been amended since the time of their filing,
including all exhibits thereto, the “SEC Reports”).  Each of the SEC Reports
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the "Securities Act") and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Sarbanes-Oxley Act
and the rules and regulations of the SEC under all of the foregoing. None of the
SEC Reports contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or nececssary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
Section 3 - Representations and Warranties
of the Investor
 
The Investor represents and warrants to the Company as follows:
 
3.1           Authorization; Binding Obligations.  The Investor has full power
and authority to enter into this Agreement and each of the other Loan Documents
to which he is a party, and this Agreement and each other Loan Document
constitutes a valid and legally binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting creditors’ rights generally and to general equitable
principles.
 
3.2           Accredited Investor.  The Investor is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act.
 
3.3           Investment for Own Account.  The Note and Warrant issued pursuant
to this Agreement and the shares of stock to be issued upon conversion or
exercise of such Note and Warrant or upon conversion of the shares of stock to
be issued upon conversion or exercise of such Note and Warrant are being
acquired for his own account, for investment and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act.
 
Section 4 - Covenants of the Company
 
4.1           Good Standing.                                  Within three (3)
business days of the Closing, the Company shall make all filings with the State
of Delaware and pay all franchise taxes and any other fees necessary to
reinstate, renew or revive, as appropriate, the Certificate of Incorporation and
to bring within good standing the status of the Company under the General
Corporation Laws of the State of Delaware.
 
3

--------------------------------------------------------------------------------


 
4.2           Future Financings.  The Company covenants to allow Investor, at
Investor’s election, to participate in all future financings of the Company up
to an aggregate participation by Investor of $10,000,000 in addition to the
amounts invested by the Investor in the Company after giving effect to the
transactions contemplated by this Agreement.  The Company shall provide adequate
notice to the Investor of all such future financings.  Notwitstanding the
foregoing, Investor is not obligated to participate in any future financings.
 
4.3           Registration Rights Agreement.  Notwithstanding any provision in
the Loan Documents to the contrary, the Company agrees that all securities
issued upon conversion or exercise of the Note and Warrant contemplated by this
Agreement or upon conversion of the shares of stock to be issued upon conversion
or exercise of such Note and Warrant will be subject to a Registration Rights
Agreement between the Company and Investor.  In the event that the terms of such
Note and Warrant do not provide for such a Registration Rights Agreement, the
Company agrees to work with Investor in good faith to prepare and execute such a
Registration Rights Agreement on terms reasonably satisfactory to Investor at
the time such Note and Warrant are converted or exercised.
 
4.4           Restrictive Covenants.  Without the consent of Investor, the
Company shall not:
 
a)           effect a merger, reorganization, or sell, exclusively license or
lease, or otherwise dispose of any assets of the Company with a value in excess
of $20,000, other than in the ordinary course of business;
 
b)           borrow, guaranty or otherwise incur indebtedness in excess of
$100,000;
 
c)           acquire all or substantially all of the properties, assets or stock
of any other corporation or entity or assets with a value greater than $50,000;
or
 
d)           form, contribute capital or assets to, or make a loan or advance in
excess of $50,000 to (i) any partially-owned or wholly-owned subsidiary, (ii) a
joint venture or (iii) a similar business entity.
 
Section 5 - Security Agreement
 
5.1           Grant of Security Interest.
 
a)            The Company, in consideration of the indebtedness evidenced by the
Note, hereby grants and conveys to the Investor a security interest in and to
all of the Company’s existing and future right, title and interest in, to and
under the Collateral as defined in Section 5.2 below.
 
b)            The Investor and Company agree that, subject to the terms of the
Intercreditor Agreement, the indebtedness evidenced by the Note is and shall be
senior in right of payment to all presently existing and hereafter arising
indebtedness for borrowed money of the Company, and any other indebtedness of
the Company, other than those Senior Secured Convertible Promissory Notes dated
March 30, 2009 and May 14, 2009, in the aggregate principal amount of $450,000,
issued to SAIL and that Senior Secured Convertible Promissory Note dated March
30, 2009, in the aggregate principal amount of $250,000, issued to Brandt
Ventures, GP (“Brandt”).  The Investor and Company further agree that, subject
to the terms of the Intercreditor Agreement, all liens and security interests at
any time granted by the Company to secure the Note, including the Collateral,
are and shall be (i) subordinate only to existing liens and security interests
in the assets of the Collateral which secure indebtedness of the Company to SAIL
and Brandt; and (ii) shall be senior to all other, including hereafter arising,
liens and security interests in the assets of the Collateral which secure any
and all other indebtedness.  The Company has taken, and will take, all actions
necessary to make the statements in this Section 5.1(b) true.
 
4

--------------------------------------------------------------------------------


 
5.2           Property.  The property subject to the security interest (the
“Collateral”) is as follows:
 
a)            Equipment and Fixtures.  All equipment of every type and
description owned by the Company, including (without limitation) all present and
future machinery, furniture, fixtures, manufacturing equipment, shop equipment,
office and recordkeeping equipment, parts, tools, supplies and other goods
(except inventory) used or bought for use by the Company for any business or
enterprise and including all goods that are or may be attached or affixed to or
otherwise become fixtures upon any real property.
 
b)            Accounts Receivable and Other Intangibles.  All of the Company’s
accounts, chattel paper, contract rights, commissions, warehouse receipts, bills
of lading, delivery orders, drafts, acceptances, notes, securities and other
instruments; documents; general intangibles, patents and trademarks,
applications for patents and trademarks including, but  not limited to, the
patent application entitled “Method for Classifying and Treating Physiologic
Brain Imbalances Using Quantitative EEG,” know-how, proprietary information, all
software source and object code whether created or licensed by the Company, all
data that comprises the QEEG patient database, all forms of receivables, and all
guaranties and securities therefore.
 
c)            Inventory and Other Tangible Personal Property.  All of the
Company’s inventory, including all goods, merchandise, materials, raw materials,
work in progress, finished goods, now owned or hereinafter acquired and held for
sale or lease or furnished or to be furnished under contracts or service
agreements or to be used or consumed in the Company’s business and all other
tangible personal property of the Company.
 
d)            After-Acquired Property.  All property of the types described in
Sections 5.2(a)-(c), or similar thereto, that at any time hereafter may be
acquired by Company including, but not limited to, all accessions, parts,
additions and replacements.
 
e)            Products and Proceeds.  All products and proceeds of the
Collateral from the sale or other disposition of any of the Collateral described
or referred to in Sections 5.2(a)-(d), including (without limitation) all
accounts, instruments, chattel paper or other rights to payment, money,
insurance proceeds and all refunds of insurance premiums due or to become due
under all insurance policies covering the forgoing property.
 
Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Collateral” shall not include any contract right or
licenses to the extent that any such contract or license prohibits the granting
of a security interest therein, and the granting of a security interest in such
contract or license would cause the Company to be in breach thereof or otherwise
lose its rights thereunder.
 
5.3           Removal of Collateral Prohibited.  The Company shall not
permanently remove the Collateral from its premises without the written consent
of the Investor, except that the Company may dispose of Collateral in the
ordinary course of business.
 
5.4           Protection of Security Interest.  Subject to the terms of the
Intercreditor Agreement, if an Event of Default has occurred under the Note and
is continuing, or if any action or proceeding is commenced which materially
adversely affects the Collateral or title under the Note or the senior right of
payment or other interest of the Investor, then the Investor may make such
appearance, disburse such sums and take such action as he deems necessary to
protect his interest, including but not limited to: (a) disbursement of
reasonable attorney’s fees; (b) entry upon the Company’s property to make
repairs to the Collateral; and (c) procurement of satisfactory insurance that is
reasonable under the circumstances; provided, however, the Investor may
undertake the foregoing only if he has first provided written notice of the
Event of Default to the Company, and the Company has failed to cure such Event
of Default within ten (10) days of receipt of such notice.  Any amounts
disbursed by the Investor pursuant to this Section 5.4, with interest thereon,
shall become additional indebtedness of the Company secured by this Section
5.  Unless the Company and the Investor agree to other terms of payment, such
amounts shall be immediately due and payable, and if the Investor notifies the
Company within five (5) days of such disbursement, all such amounts shall bear
interest from the date which is ten (10) days following the date of disbursement
at the rate stated in the Note.
 
5

--------------------------------------------------------------------------------


 
5.5           Forbearance by Investor Not a Waiver.  Any forbearance by the
Investor in exercising any right or remedy hereunder, or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of, any right
or remedy.  The acceptance by the Investor of payment of any sum secured by the
Note after the due date of such payment shall not be a waiver of the right of
the Investor to either require prompt payment when due of all other sums so
secured or to declare a default for failure to make prompt payment.  No action
taken by the Investor shall waive the right of the Investor to accelerate the
indebtedness secured by this Section 5 and seek such other remedies as are
provided by the Note and/or applicable law.
 
5.6           Uniform Commercial Code Security Agreement.  This Section 5 is
intended to be a security agreement pursuant to the Uniform Commercial Code (the
“UCC”) for any of the items specified in the Note as part of the Collateral
which, under applicable law, may be subject to a security interest pursuant to
the UCC, and the Company hereby grants the Investor a security interest in said
items.  The Company agrees that the Investor may file any appropriate document
in the appropriate jurisdiction as a financing statement for any of the
Collateral.  In addition, the Company agrees to execute and deliver to the
Investor, upon his request, any financing statements, as well as extensions,
renewals and amendments thereof, and reproductions of the Note in such form as
the Investor may require to perfect a security interest with respect to the
Collateral.  The Company shall pay all costs of filing such financing statements
and any extensions, renewal, amendments and releases thereof, and shall pay all
reasonable costs and expenses of any record searches for financing statements
the Investor may reasonably require.  Upon the occurrence and during the
continuance of an Event of Default under the Note, the Investor shall have the
remedies of a secured party under the UCC and may exercise all rights and
remedies available under the UCC and the Note.
 
5.7           Rights of Investor.
 
a)            Upon the occurrence of an Event of Default under the Note, the
Investor may require the Company to assemble the Collateral and make it
available to the Investor at the place to be designated by the Investor which is
reasonable convenient to both parties.  The Investor may sell all or any part of
the Collateral as a whole or in parcels either by public auction, private sale,
or other method of disposition pursuant to UCC.  The Investor may bid at any
public sale on all or any portion of the public sale or of the Collateral.  The
Investor shall give the Company reasonable notice of the time and place of any
public sale or of the time after which any private sale or other disposition of
the Collateral is to be made, and notice given at least ten (10) days before the
time of the sale or other disposition shall be conclusively presumed to be
reasonable.
 
b)            Notwithstanding any provision of the Note, the Investor shall be
under no obligation to offer to sell the Collateral.  In the event the Investor
offers to sell the Collateral, the Investor will be under no obligation to
consummate a sale of the Collateral if, in his reasonable business judgment,
none of the offers received by him reasonably approximates the fair value of the
Collateral.
 
c)            In the event the Investor elects not to sell the Collateral, the
Investor may elect to follow the procedures set forth in the UCC for retaining
the Collateral in satisfaction of the Company’s obligation, subject to the
Company’s rights under such procedures.
 
5.8           Remedies Cumulative.  Each remedy provided herein or in the Note
is distinct and cumulative to all other rights or remedies provided herein or in
the Note or afforded by law or equity, and may be exercised concurrently,
independently, or successively, in any order whatsoever.  All remedies available
to Investor shall be subject to the terms of the Intercreditor Agreement.  The
rights granted to the Investor pursuant to this Section 5 are subject to the
senior security interests in the Collateral granted to SAIL and Brandt.
 
6

--------------------------------------------------------------------------------


 
Section 6 - Miscellaneous
 
6.1           No Waiver; Cumulative Remedies.  No failure or delay on the part
of any party to any Loan Document in exercising any right or remedy under, or
pursuant to, any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy or power preclude other or
further exercise thereof, or the exercise of any other right, remedy or
power.  The remedies in the Loan Documents are cumulative and are not exclusive
of any remedies provided by law.
 
6.2           Amendments and Waivers.  No amendment or waiver of any provisions
of this Agreement or the Note and Warrant that may be issued pursuant to this
Agreement shall be effective unless such amendment or waiver is in writing
signed by the Company and the Investor.  Any such amendment, waiver or
modification effected in accordance with this paragraph shall be binding upon
both the Company and the Investor.
 
6.3           Notices, Etc.   All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person, sent by facsimile
transmission to the number set forth on the signature page hereof only if a hard
copy is sent by U.S. mail to the recipient within 24 hours of facsimile
transmission, or such other number as may hereinafter be designated in writing
by the recipient to the sender, or duly sent by first class registered or
certified mail, return receipt requested, postage prepaid, or overnight delivery
service (e.g., Federal Express) addressed to such party at the address set forth
on the signature page hereof or such other address as may hereafter be
designated in writing by the addressee to the sender.  All such notices, advises
and communications shall be deemed to have been received: (a) in the case of
personal delivery, on the date of such delivery; (b) in the case of facsimile
transmission, on the date of transmission; and (c) in the case of mailing or
delivery by service, on the date of delivery as shown on the return receipt or
delivery service statement.
 
6.4           Costs and Expenses.  The Company agrees to be responsible for its
costs and expenses incurred in connection with the preparation of the Loan
Documents and to reimburse Investor for all of its costs and expenses incurred
in connection with the preparation of the Loan Documents, including legal fees
of the Investor’s outside counsel.  If any litigation, contest, dispute, suit,
proceeding or action is instituted between or among any of the parties hereto
regarding the enforcement or interpretation of this Agreement or any of the
Exhibits hereto, the prevailing party shall be entitled to reimbursement from
the other party or parties for all reasonable expenses, costs, charges and other
fees (including legal fees) incurred in connection with or related to such
dispute.
 
6.5           Governing Law.  The Loan Documents shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law provisions of the State of California or of any other
state; provided, however, that the perfection of the security interests in the
Collateral shall be governed and controlled by the laws of the relevant
jurisdiction or jurisdictions under the UCC.  The Company and Investor consent
to personal jurisdiction in Orange County, California.
 
7

--------------------------------------------------------------------------------


 
6.6           Severability.  If any term in this Agreement is held to be illegal
or unenforceable, the remaining portions of this Agreement shall not be
affected, and this Agreement shall be construed and enforced as if this
Agreement did not contain the term held to be illegal or unenforceable.
 
6.7           Binding Effect; Assignment.  The Loan Documents shall be binding
upon and inure to the benefit of the Company and the Investor and their
respective successors and assigns.  The Company may not assign its rights or
interest under the Loan Documents without the prior written consent of Investor.
 
6.8           Transfer of Securities.  Notwithstanding the legend required to be
placed on the Securities by applicable law, no registration statement or opinion
of counsel shall be necessary: (a) for a transfer of Securities to the estate of
the Investor or for a transfer of Securities by gift, will or intestate
succession of the Investor to his spouse or to the siblings, lineal descendants
or ancestors of Investor or his spouse, if the transferee agrees in writing to
be subject to the terms hereof to the same extent as if he or she were the
original Investor hereunder; or (b) for a transfer of Securities pursuant to SEC
Rule 144 or any successor rule, or for a transfer of Securities pursuant to a
registration statement declared effective by the SEC under the Securities Act.
 
6.9           Survival of Representations, Warranties and Covenants.  The
representations, warranties and covenants of the parties contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement indefinitely, and shall in no way be affected by any investigation of
the subject matter thereof made by or on behalf of the other parties.
 
6.10           California Commissioner of Corporations.  THE SALE OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH
THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF
THE SECURITIES OR PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH
SECURITIES PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.
 


[Remainder of Page Intentionally Left Blank]
 
8

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO
BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT




THE COMPANY:
 
CNS Response, Inc.
 
 
By: /s/ George Carpenter      
Name:  George Carpenter
Its:  Chief Executive Officer
 
2755 Bristol Street, Suite 285
Costa Mesa, CA 92626
 
Phone: (714) 545-3288
Fax: (866) 294-2611
 
INVESTOR:
 
 
 
 
By: /s/ John Pappajohn                      
Mr. John Pappajohn
 
 
2166 Financial Center
Des Moines, IA   50309
 
Phone: [___________________]
Fax: [___________________]

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A
FORM OF NOTE
 
 
 
10

--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF WARRANT


 
11

--------------------------------------------------------------------------------



 